Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1 
Election/Restrictions
Applicant elected without traverse the invention of Species 2, claims 46, 47, 49-52, 54-57, 59-62, 64, and 65, in the reply filed on February 19, 2021.
Claims 48, 53, 58, and 63 remain withdrawn from consideration.

Declaration
The Reissue Declaration filed October 19, 2021 is objected to because it fails to identify at least one error upon which the reissue is based.  
As set forth in MPEP 1414, a reissue declaration must identify at least one error in an original patent claim by specifying a word, phrase, or expression in the patent claim, and how it renders the original patent wholly or partly inoperative or invalid.  Moreover, the error statement must specify whether this is a broadening or a narrowing reissue.  
In the instant Declaration, the statement that the claims “in the original application were directed to a bidirectional mechanical converting unit” does not identify specific language in a patent claim considered to cause the error, nor does the statement that “the specific structure of the driving assembly was not properly recited 
As such, the Declaration fails to specify a word or phrase in a patent claim which renders the patent wholly or partly inoperative or invalid.
Formal matters:  Applicant should not check the box near the top of the declaration stating that the specification “is attached hereto” because the specification was filed with the original application.  Instead, the box stating the specification “was filed on ___________ as reissue application number ___________” should be checked.

Reissue Applications
The amendments to the specification and abstract filed on October 19, 2021 do not comply with the requirements of 37 CFR 1.173 because, with respect to the specification, the amendments do not comply with 37 CFR 1.173(b)(1), which reads: 
Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph.  The precise point in the specification must be identified where any added or rewritten paragraph is located.

An entire marked-up specification, or a substitute specification, may not be submitted.  See 37 CFR 1.125(d), which states that a substitute specification under this section is not permitted in a reissue application or in a reexamination proceeding.
With respect to the specification and the abstract of the disclosure, the amendments do not comply with 37 CFR 1.173(d), which reads:

(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c)). 

The use of strikethrough is not permitted. 
Note that amendment procedure in reissue applications is governed under 37 CFR 1.173 and is different from regular utility applications.
See MPEP 1453. 

The Abstract is further objected to because it is not in the form required by 37 C.F.R. 1.173.  The abstract should be presented by submitting the entire first page of the patent.  
This is in addition to the requirement to furnish a compliant amended abstract.
See MPEP 1411, which explains that a full copy of the printed patent (including the front page) is used to provide the abstract, drawings, specification, and claims of the patent for the reissue application.

Drawings
The replacement filed October 19, 2021 are objected to because they lack the term “Amended” beneath the figure legend of the amended figures.
Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3) are required in reply to the Office action to avoid abandonment of the application.  
Note that amendments in reissue applications are different from standard utility application practice and are governed by 37 CFR 1.173.  
37 CFR 1.173(b)(3) reads:
Drawings.  One or more patent drawings shall be amended in the following manner:  Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document.  Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended.  Amended figures must be identified as "Amended," and any added figure must be identified as "New."  In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled."  All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.  
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included.  The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

The objection to the drawings will not be held in abeyance. 
See also MPEP 1453.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  
The specification lacks support for the “ratchet surface” set forth in claims 50, 52-55, 60, and 62-65, and lacks support for the ratchet surface engaging with a ratchet as set forth in claims 50, 54, 55, 60, 64, and 65. 
See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Claim Rejections - 35 USC § 251
Declaration
Claims 46, 47, 49-52, 54-57, 59-62, 64, and 65 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Recapture
Claims 46, 47, 49-52, 54-57, 59-62, 64, and 65 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the subject 9,156,145 patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 

The reissue application contains claim(s) that are broader than the issued patent claims.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope 
As set forth in MPEP 1412.02, a Three Step analysis is used to determine whether reissue claims impermissibly broaden the claimed subject matter so as to recapture subject matter surrendered in the application for the patent and is applied to reissue claims 46 and 56 as follows.
A.     The First Step - Is There Broadening?  
Patent claim 1 recites:
A bidirectional mechanical converting unit comprising: 
a main shaft:
a driving mechanism, which includes a driving assembly and a reversing assembly which are coupled to each other; and
a rotation assembly for inputting torque, an rotation axis of the rotation assembly being coaxial with the main shaft, the rotation assembly and the driving mechanism being coupled to each other, and the driving mechanism delivering the torque to output at the main shaft in. a predetermined direction;
the predetermined direction can be switched via the reversing assembly:
wherein the driving assembly is sleeved on the reversing means;
the driving assembly includes two driving elements mounted on the main shaft, each having a one-way clutch interposed between it and the main shaft, and a transmission structure coupling the two driving elements and forcing them to rotate in opposite directions; wherein
the two driving elements are spaced apart axially;

both of the one-way clutches are functionally oriented in a same direction, so that the main shaft Is entrained with one of the two driving elements which is rotating in the direction, and the main shaft is overrun by the other driving element which is rotating in the opposite direction.  

Reissue claim 46 recites:  
46. (New, amended) A bidirectional mechanical converting unit, comprising:
a main shaft;
a driving means and a reversing means which are coupled to each other; and
a rotation means for inputting torque, a rotation axis of the rotation means being coaxial with the main shaft; the driving means comprises a capstan gear, a follower gear, an idle gear and a transmission seat provided with an idle gear axle; 
the idle gear being disposed on the idle gear axle and coupling both of the capstan gear and the follower gear to transmit, and forcing the capstan gear and the follower gear to rotate in opposite directions;
one of the capstan gear and the follower gear entrains the main shaft to rotate in a predetermined direction, wherein
the predetermined direction can be switched via the reversing means;
the reversing means includes two one-way clutches;
through the two one-way clutches, when the torque input by the rotation means for inputting torque being same with or opposite to the predetermined direction, the main shaft always rotates in the predetermined direction. 

56. (New, amended) A screwdriver, comprising:
a main shaft;
a handle, the handle is coaxial with the main shaft;
a driving means and a reversing means which are coupled to each other; and
the driving means comprises a capstan gear, a follower gear, an idle gear and a transmission seat provided with an idle gear axle; 
the idle gear being disposed on the idle gear axle and coupling both of the capstan gear and the follower gear to transmit, and forcing the capstan gear and the follower gear to rotate in opposite directions;
one of the capstan gear and the follower gear entrains the main shaft to rotate in a predetermined direction, wherein
the predetermined direction can be switched via the reversing means;
the reversing means includes two one-way clutches;
through the one-way clutches, when the torque input by the rotation means for inputting torque being same with or opposite to the predetermined direction, the main shaft always rotates in the predetermined direction.

Reissue claims 46 and 56 omit the limitations shown below in strikethrough:
1. A bidirectional mechanical converting unit comprising: 
a main shaft; 
a driving mechanism, which includes a driving assembly and a reversing assembly which are coupled to each other; and 
 assembly for inputting torque, an rotation axis of the rotation assembly being coaxial with the main shaft, the rotation assembly and the driving mechanism being coupled to each other, and the driving mechanism delivering the torque to output at the main shaft in a predetermined direction; 
the predetermined direction can be switched via the reversing assembly; 
wherein the driving assembly 
the driving assembly 

the reversing assembly includes the one-way clutch


Reissue claims are therefore broader than patent claim 1.
B.     The Second Step - Does the Broadening Aspect Relate to Surrendered Subject Matter?
During the examination of U.S. Patent Application 13/255,187 (which issued as the subject ‘145 patent), originally-filed claim 1 was rejected over prior art and originally-
In the ensuing Response, Applicant amended claim 2 to include all of the subject matter of base claim 1, thereby putting claim 2 into independent form.  See Response filed February 25, 2015.   
In the same Response, Applicant asserted that with the amendment “claim 2 is now allowable.”
Claim 2 corresponds to claim 1 of the ‘145 patent.
Therefore, the limitations drawn to the details of driving assembly being “sleeved,” the two driving elements each having a one-way clutch, and the transmission structure, as set forth in the last eleven lines of claim 1 are considered to have been surrendered during the original examination.   

C.     The Third Step - Are the Broadened Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
According to the Third Step, if the SGL has not been entirely eliminated in the reissue claim, there may be recapture.  As set forth in MPEP 1412.02(II)(C) (in pertinent part):
2) If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows: 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In both situations 1 and 2, even "[i]f the modified limitation does not materially narrow (or, in other cases, the limitation is eliminated)," it may be that "the reissued claims were materially narrowed in other respects so that the claims have not been enlarged, and hence avoid the recapture rule."  Youman, 679 F.3d at 1347, 102 USPQ2d at 1870. In other words, even if the modified limitation does not materially narrow, the reissue applicant may have added a new limitation that still relates to surrendered subject matter (e.g., same characteristic or concept).  The material narrowing must relate to what was amended or argued by applicant in the original application, to define the claim over the art.  Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  If the reissue applicant believes that "the reissued claims were materially narrowed in other respects," the reissue applicant should point out explicitly what limitation has been added to the claims to materially narrow and how it materially narrows the claims. 
Returning to the instant application, reissue claims 46 and 56 appear to recite some of the surrendered subject matter, such as a single one-way clutch, but this is set forth as part of a reversing means, and not part of the two driving elements of the driving assembly recited in patent claim 1.
Therefore, while reissue claims 46 and 56 are arguably narrowed relative to the originally-filed (pre-amended) version of claim 1, the narrowing is not in the area of the surrendered subject matter. 
As such, new reissue claims 46 and 56, and their dependent claims 47, 49-52, 54, 55, 57, 59-62, 64, and 65 impermissibly recapture subject matter surrendered during the original prosecution of the ‘145 patent.  



New Matter
Claims 50, 52, 54, 55, 60, 62, 64, and 65 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The recitation of the one-way clutches being “formed by a ratchet surface engaging with a ratchet” is not supported by the subject ‘145 patent.  The specification does describe “ratchet circumferences,” but never describes a ratchet surface or a surface which engages a ratchet.  As such the “ratchet surface” and “ratchet surface engaging with a ratchet” as recited in these new claims is considered to be new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46, 47, 49-52, 54-57, 59-62, 64, and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 47 and 57 are indefinite as to what is being claimed.
As to claim 47, in the limitation “part of a component constituted of one of the one-way clutches are positioned in corresponding one of the openings,” it is unclear what would comprise “part of” this component.  Further, it is indefinite as to whether the component is a part of the one-way clutches, or if the clutches are part of the 
In claim 57, the limitation “the reversing element has openings, part of a component constituted one of the one-way clutches are positioned in corresponding one of the openings” is similar to what is recited in claim 47, and the claim 57 is indefinite for the same reasons.
Claims 50, 52-55, 60, and 62-65 are indefinite as to how a ratchet surface would engage a ratchet as recited.  A ratchet generally comprises a number or parts, such as teeth and a pawl, so it is unclear how a ratchet “surface” would engage a ratchet.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
In the instant application, the “rotation means” set forth in claim 46 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 6th paragraph because it:
A.  Uses the term means;
B.  The term “means” is modified by the functional word “for;” and
C.  The “rotation means” is not modified by any structure for performing the claimed function.

This application also includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  the “driving means” and the “reversing means” of claims 46 and 56.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 46 and 56 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Palmer (U.S. Patent 5,881,609).

a main shaft 9 and/or 13;
a driving means 4 and a reversing means 8 which are coupled to each other; and
a rotation means 23 for inputting torque, a rotation axis of the rotation means being coaxial with the main shaft; 
the driving means 4 comprises a capstan gear 2, a follower gear 12, an idle gear 21, 22, and a transmission seat provided with an idle gear axle 19, 20; the idle gear being disposed on the idle gear axle and coupling both of the capstan gear and the follower gear to transmit, and forcing the capstan gear and the follower gear to rotate in opposite directions as shown in figure 1. 
One of the capstan gear 2 and the follower gear 12 entrains the main shaft 9 and/or 13 to rotate in a predetermined direction, wherein the predetermined direction can be switched via the reversing means 8;
the reversing means includes two one-way clutches 3, 11;
through the two one-way clutches, when the torque input by the rotation means for inputting torque being same with or opposite to the predetermined direction, the main shaft always rotates in the predetermined direction.  See at least column 3, lines 14-23 and 41-49, and column 4, line 34 through column 5, line 51.

With respect to claim 56, Palmer discloses screwdriver comprising: 
a main shaft 9 and/or 13;
a handle 23, the handle is coaxial with the main shaft;

the driving means comprises a capstan gear 2, a follower gear 12, an idle gear 21, 22, and a transmission seat provided with an idle gear axle 19, 20; the idle gear being disposed on the idle gear axle and coupling both of the capstan gear and the follower gear to transmit, and forcing the capstan gear and the follower gear to rotate in opposite directions as shown in figure 1.
One of the capstan gear 2 and the follower gear 12 entrains the main shaft 9 and/or 13 to rotate in a predetermined direction, wherein the predetermined direction can be switched via the reversing means 8;
the reversing means includes two one-way clutches 3, 11;
through the one-way clutches, when the torque input by the rotation means for inputting torque being same with or opposite to the predetermined direction, the main shaft always rotates in the predetermined direction.  See at least column 3, lines 14-23 and 41-49, and column 4, line 34 through column 5, line 51.

Claim(s) 46, 47, 49, 56, 57, and 59 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marcovici (U.S. Patent 5,931,062).
Respect to claim 46, Marcovici discloses a bidirectional mechanical converting unit, comprising:
a main shaft 502;
a driving means 520, 524, and a reversing means 108 which are coupled to each other (column 8, lines 16-22; and

the driving means comprises a capstan gear 524, a follower gear 520, an idle gear 522, and a transmission seat 544 provided with an idle gear axle (figure 7); the idle gear being disposed on the idle gear axle and coupling both of the capstan gear and the follower gear to transmit, and forcing the capstan gear and the follower gear to rotate in opposite directions as shown in the figure.
One of the capstan gear and the follower gear entrains the main shaft to rotate in a predetermined direction, wherein the predetermined direction can be switched via the reversing means 108;
the reversing means includes two one-way clutches 117;
through the two one-way clutches, when the torque input by the rotation means for inputting torque being same with or opposite to the predetermined direction, the main shaft always rotates in the predetermined direction.  See especially figures 6-8.
With respect to claim 47, the reversing means includes a reversing element; 
the reversing element has openings, part of a component constituted of one of the one-way clutches are positioned in corresponding one of the openings.  See column 4, lines 50-53.
With respect to claim 49, the reversing means includes an orientation ball 179 which can be positioned in any one of orientation slots disposed on the reversing element, so as to set the predetermined direction.  See figure 2.
With respect to claim 56, Marcovici further describes a screwdriver comprising: 
a main shaft 502; 

a driving means 520, 524, and a reversing means 108 which are coupled to each other; and
the driving means comprises a capstan gear 524, a follower gear 520, an idle gear 522, and a transmission seat 544, provided with an idle gear axle (figure 7); the idle gear being disposed on the idle gear axle and coupling both of the capstan gear and the follower gear to transmit, and forcing the capstan gear and the follower gear to rotate in opposite directions.
One of the capstan gear and the follower gear entrains the main shaft to rotate in a predetermined direction, wherein the predetermined direction can be switched via the reversing means 108;
the reversing means includes two one-way clutches 117;
through the one-way clutches, when the torque input by the rotation means for inputting torque being same with or opposite to the predetermined direction, the main shaft always rotates in the predetermined direction.  See especially figures 6-8.
With respect to claim 57, the reversing means includes a reversing element;
the reversing element has openings, part of a component constituted one of the one-way clutches are positioned in corresponding one of the openings.  See column 4, lines 50-53.  
With respect to claim 57, the reversing means includes an orientation ball which can be positioned in any one of orientation slots disposed on the reversing element, so as to set the predetermined direction.  See column 4, lines 50-53.


Claims 50, 52, 54, 55, 60, 62, 64, and 65 cannot be examined on the merits because the problems noted in the indefiniteness and new matter rejections.

Allowable Subject Matter
The indicated allowability of claims 50, 52, 54, 55, 60, 62, 64, and 65 is withdrawn in view of the newly applied New Matter rejection.  

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not entirely persuasive.
With respect to the formal matters and rejections under 35 USC 112, Applicant has made many corrections, however, some issues still remain in new issues have arisen.
The discussion with respect to the Declaration are noted, however, the specific claim language argued on page 14 is not found in the error statement in the Declaration.
With respect to recapture the argument with respect to “overlooked aspects” has been fully considered.  However, independent claims 46 and 56 are not necessarily limited to the elected embodiment, at least because the driving means comprising a capstan gear, a follower gear, and idler gear appear to be generic to all of the st embodiment function as one-way clutches.
With respect to the rejections under 35 USC 102, the Examiner agrees that the shaft 4 of Palmer does not meet the limitations of the main shaft recited in claims 46 and 56.  In response, a new rejection over Palmer using the tubular member 9 and/or the shaft 13 as the “main shaft” has been applied.
Applicant has not addressed the rejection over Macrovici.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Eileen D Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             
Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferee: /SC/

Conferee:  /GAS/ 





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,156,145; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.